DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statements (PTO-1449) filed 08/09/2022 and 10/13/2022. An initialed copy is attached to this Office Action.
Claim Objections
Claim 2 is objected to because of the following informalities:  line 2 reads “electroactive layer” rather than “electrochromic layer”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shrivastava et al. (USPG Pub No. 2017/0130523), hereinafter “Shrivastava”.
Regarding claim 1, Shrivastava discloses an electroactive device (see Figs. 5G, 5J, 5K) comprising: a stack (see Figs. 5G, 5J, 5K) comprising: a first electrode (TCO2) and a second electrode (TCO1) (see Figs. 5G, 5J, 5K); and electrochromic layer disposed between the first and second electrodes (see Figs. 5G, 5J, 5K), wherein the stack comprises a mitigated area (550) essentially free of material corresponding with the first electrode (TCO2) (Paragraph 106), wherein the mitigated area is entirely surrounded by tintable functional portions (see Figs. 5G, 5J, 5K), wherein at least a portion of the second electrode (TCO1) and electrochromic layer, as contained in the mitigated area, are functional, and wherein the mitigated area comprises a tint gradient (see Figs. 5G, 5J, 5K, Paragraphs 105, 106, 126).
Regarding claim 2, Shrivastava discloses wherein an entire area of the second electrode and electroactive layer, as measured in the mitigated area, are functional (Paragraph 106).
Regarding claim 3, Shrivastava discloses wherein the mitigated area defines a perimeter, and wherein a current flow path between the first and second electrodes passes through the perimeter of the mitigated area (Paragraphs 105, 106).  
Regarding claim 6, Shrivastava discloses wherein the mitigated area defines a tint gradient when the electroactive device is in a tinted state (Paragraphs 105, 106).
Regarding claim 7, Shrivastava discloses wherein the tint gradient defines a minimum tint and a maximum tint, and wherein the minimum tint is disposed closer to a central region of the mitigated area as compared to the maximum tint (Paragraphs 105, 106).
Regarding claim 8, Shrivastava discloses wherein the first electrode has a surface abutting the mitigated area, and wherein the surface of the first electrode is generally perpendicular to the stack (see Figs. 5G, 5J, 5K). 
Regarding claim 9, Shrivastava discloses wherein a tint time of the electroactive device is greater in the mitigated area as compared to an area of the electroactive device adjacent to the mitigated area (Paragraphs 98, 129).
Regarding claim 10, Shrivastava discloses wherein the first electrode is electrically coupled with a first bus bar and the second electrode is electrically coupled with a second bus bar (see Figs. 5D, 5G, 5H, 5J, 5K, Paragraph 129).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shrivastava (USPG Pub No. 2017/0130523) in view of Kalweit et al. (USPG Pub No. 2017/0160619), hereinafter “Kalweit”.
Regarding claim 4, Shrivastava discloses wherein a current flow path between the first and second electrodes within the mitigated area (see Figs. 5G, 5J, 5K, Paragraphs 105, 106). Shrivastava discloses the claimed invention, but does not specify a current flow path is angularly offset from a direction normal with the stack. In the same field of endeavor, Kalweit discloses a current flow path is angularly offset from a direction normal with the stack (see Figs. 3-5). The tapered structure of the layers offsets the current flow path from a direction normal with the stack. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Shrivastava with a current flow path is angularly offset from a direction normal with the stack of Kalweit for the purpose of reducing electronic leakage so as to avoid compromises in the performance of the device (Paragraph 7).
Regarding claim 5, Shrivastava and Kalweit teach the electroactive device as is set forth above for claim 4, Kalweit further discloses wherein the angular offset is at least 0.5° (see Figs. 3-5, Paragraph 16). It would have been obvious to provide the electroactive device of Shrivastava with the teachings of Kalweit for at least the same reasons set forth above with respect to claim 4.
Claims 11-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shrivastava et al. (USPG Pub No. 2017/0130523), hereinafter “Shrivastava”, in view of Kamata et al. (JP 2009266917A), hereinafter “Kamata”.
Regarding claim 11, Shrivastava discloses an electroactive device (Paragraph 47) comprising a region having a tint gradient, wherein the region is spaced apart from bus bars of the electroactive device (see Figs. 3B-3E, 4B-H, 5B-K, 9, Paragraphs 45, 50, 106, 115, 129), wherein the region having the tint gradient is free of material corresponding with the first electrode (TCO 2/TCO 1) (see Figs. 3B-3E, 4B-H, 5B-K, 9, Paragraphs 45, 50, 105, 106, 115, 129). Shrivastava discloses the claimed invention, but does not specify a generally circular region. In the same field of endeavor, Kamata discloses a generally circular region (see Figs. 1-5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Shrivastava with a generally circular region of Kamata for the purpose of providing a device that has high durability (Abstract). Furthermore, such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art In re Dailey, 149 USPQ 47 (CCPA 1966).
Regarding claim 12, Shrivastava further discloses wherein the tint gradient defines a minimum tint and a maximum tint, and wherein the minimum tint is disposed closer to a central region of the mitigated area as compared to the maximum tint (see Figs. 3B, 3C, 3E, 4B-H, 5B-K, 9, Paragraphs 45, 50, 98, 106, 115, 129). It is known in the art that the maximum or minimum tint is regulated by the amount of voltage applied.
Regarding claim 13, Shrivastava further discloses wherein the electroactive device comprises a stack including a first electrode (TCO 2/TCO 1), a second electrode (TCO 1/TCO 2), and an electroactive layer (EC STACK) disposed between the first electrode and second electrode (see Figs. 5D-K).
Regarding claim 15, Shrivastava further discloses wherein at least a portion of the second electrode (TCO 1/TCO 2) and electroactive layer (EC STACK), as contained in the region having the tint gradient, are functional (see Figs. 3B-3E, 4B-H, 5B-K, 9, Paragraphs 45, 50, 106, 115, 129).
Regarding claim 16, Shrivastava further discloses wherein an area surrounding the region having the tint gradient comprises a generally uniform tint state (see Figs. 3B-3E, 4B-H, 5B-K, 9, Paragraphs 45, 50, 98, 106, 115, 129).
Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive. Applicant argued that Shrivastava and Kamata do not disclose or teach the claims as presented. 
Shrivastava teaches an electroactive device comprising a mitigated area as shown in Figs. 5G, 5J and 5K. Paragraphs 105, 106 and 126 of Shrivastava teach a voltage drop that occurs at the resistive zone (515, 550), herein interpreted as the mitigated area of the current application. The voltage gradient leads to an area where a tint gradient exists. Based on the claim language presented, the region having the tint gradient produces the same predictable results regardless of the shape of said region. In addition, Figs. 1-5 of Kamata show a circular region where the region is free of material. The teaching of Kamata provides further evidence that one of ordinary skill in the art is capable of modifying the electroactive device of Shrivastava to include a circular region. For these reasons, Applicant’s arguments are not found to be persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/5/2022